Graffeo, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a de*850termination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule that prohibits the unauthorized use of controlled substances after two urinalysis tests resulted in positive readings for the presence of opiates. Petitioner challenges the determination of his guilt on the ground that it was not supported by substantial evidence. We disagree.
Among the evidence presented against petitioner at his disciplinary hearing was the misbehavior report, documentation relating to the positive results of the urinalysis tests and testimony of the correction officers who conducted the tests and authored the report, averring that it was petitioner’s urine that was tested and that all test procedures and protocols had been carefully followed. This was sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Bonilla v Coombe, 221 AD2d 782, lv denied 87 NY2d 807). The testimony given by petitioner and his inmate witnesses, to the effect that the urine tested could not have been petitioner’s because he did not submit a sample on the date in question, raised an issue of credibility for resolution by the Hearing Officer (see, Matter of Rodriguez v Coombe, 249 AD2d 655; Matter of Wood v Selsky, 240 AD2d 876).
We have examined petitioner’s remaining contentions, including his assertions that there were gaps in the chain of custody of his urine sample and that the testing thereof was not in accordance with the procedures set forth in 7 NYCRR 1020.3 and 1020.4, and find them to be without merit (see, Matter of Symmonds v Goord, 244 AD2d 737; Matter of Sierra v Goord, 241 AD2d 617).
Cardona, P. J., Mercure, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.